Adams, Ch. J.
The circuit court of Jasper county has no jurisdiction to make any order or decree changing the records of the circuit court of Mahaska county, and we do not understand the plaintiff’s counsel as seriously insisting that it has. Their contention is that, upon the facts stated, they were entitled to a judgment against the defendant, not as administrator, but personally. But, in our opinion, their position cannot be sustained. Her claim, it would be conceded, was originally against the the estate, and nothing but payment, it seems to us, could properly extinguish it. The receipt signed by her did not extinguish it. It was, to be sure, evidence of payment; but it was subject to be explained and rebutted. If she was not paid, as she avers, it was her right to go into the circuit court of Mahaska county and obtain an order of payment, and she may do so now if it is not too late, and if she is not barred by the adjudication already had. Now, as her claim remained against the estate notwithstanding the receipt, the defendant is liable only as administrator, and, that liability, involving nothing but the question of payment, can, we think, be adjudged only in the forum of the administration. The question pertains to the settlement of the estate, and that court has exclusive jurisdiction.
We think that the demurrer was correctly sustained.
Affirmed.